                    Case 20-51002-BLS        Doc 78    Filed 08/02/21    Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    Old LC, Inc. et al.,                                Case No. 19-11791 (BLS)

                                     Debtors.

    Official Committee of Unsecured Creditors
    of Old LC, Inc., et al., for and on behalf of
    the estates of Old LC, Inc., et al.,

               Plaintiff,
    v.                                                  Adv. No. 20-51002 (BLS)

    Upfront V, LP, Breakwater Credit
    Opportunities Fund, L.P., et al.,

             Defendants.

                              NOTICE OF DEPOSITION OF PLAINTIFF

             PLEASE TAKE NOTICE that, pursuant to Rules 26 and 30 of the Federal Rules of Civil

Procedure, made applicable here by Rules 7026 and 7030(b)(6) of the Federal Rules of

Bankruptcy Procedure, the Breakwater Defendants1, by and through their undersigned counsel,

will take the deposition upon oral examination of Plaintiff Official Committee of Unsecured

Creditors of Old LC, Inc., et al., by a person or persons designated by Plaintiff pursuant to Rule

30(b)(6) of the Federal Rules of Civil Procedure, as applicable through Federal Rule of

Bankruptcy Procedure 7030.

             The deposition will take place by Zoom video conference and begin at 10:00 a.m., Eastern

Time, on September 16, 2021. The examination will continue from day-to-day until completed.

This deposition will be conducted pursuant to, and in accordance with, the Federal Rules of Civil




1
 The Breakwater Defendants are Breakwater Credit Opportunities Fund, L.P., Saif Mansour, Aamir
Amdani, Eric Beckman, Darrick Geant, and Joseph Kaczorowski.
               Case 20-51002-BLS         Doc 78      Filed 08/02/21    Page 2 of 4




Procedure before a certified court reporter. This deposition will be recorded stenographically and
will be videotaped. You are invited to attend and cross-examine.

       The person or persons designated to testify on behalf of Plaintiff shall have knowledge of

the subjects identified in Schedule A attached hereto.



 Dated: August 2, 2021                              MORGAN, LEWIS & BOCKIUS LLP
 Wilmington, Delaware
                                                    By: /s/ Jody C. Barillare
                                                    Jody C. Barillare (#5107)
                                                    1201 N. Market Street, Suite 2201
                                                    Wilmington, Delaware 19801
                                                    Tel.: (302) 574-7294
                                                    jody.barillare@morganlewis.com

                                                    Sabin Willett (pro hac vice)
                                                    One Federal Street
                                                    Boston, MA 02110-1726
                                                    Tel: (617) 951-8775
                                                    sabin.willett@morganlewis.com

                                                    Shannon B. Wolf (pro hac vice)
                                                    One State Street
                                                    Hartford, CT 06103-3178
                                                    Tel.: (860) 240-2700
                                                    shannon.wolf@morganlewis.com

                                                    Attorneys for Defendants Breakwater Credit
                                                    Opportunities Fund, L.P., Saif Mansour,
                                                    Aamir Amdani, Eric Beckman, Darrick Geant,
                                                    and Joseph Kaczorowski




                                                2
           Case 20-51002-BLS        Doc 78      Filed 08/02/21    Page 3 of 4




                                      SCHEDULE A
                                        SUBJECTS

1. Each economic harm that the Plaintiff alleges was sustained by Loot Crate as a result, in

   whole or in part, of an act or omission of any Breakwater Defendant.

2. The Plaintiff’s quantification of each alleged economic harm to which paragraph 1 refers,

   and the facts, documents or opinions upon which Plaintiff relies in quantifying the alleged

   economic harm.

3. All factual bases for Plaintiff’s allegations in paragraph 4 of the First Amended Complaint

   and Objection to Claims.




                                            3
               Case 20-51002-BLS       Doc 78      Filed 08/02/21    Page 4 of 4




                               CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and correct copy of the foregoing was

served pursuant to the Federal Rules of Bankruptcy Procedures on the 2nd day of August, 2021.


                                               By: /s/ Jody C. Barillare
                                                    Jody C. Barillare




                                               4
